*615OPINION.
Littleton:
The Commissioner based his determination of the profit on the sale by the petitioner of the stock of W. S. Forbes & Co., Inc., upon the book net worth of the property and business transferred to the corporation in 1916. The petitioner instituted this proceeding claiming that the Commissioner’s determination of the cost of the stock was erroneous, and has submitted to the Board much competent evidence in support of his contention. The petitioner testified in detail concerning the cost and values of the various properties and the business, and, in addition, called ten witnesses who testified concerning the circumstances surrounding the business and the value of the assets transferred to the corporation in 1916.
From a consideration of all of the evidence submitted, which is specific and in great detail, and unnecessary to be here set forth, the Board is of the opinion that the fair market value of the assets and business transferred to W. S. Forbes & Co., Inc., by the petitioner on December 30, 1916, was $757,500. This value therefore represented the cost to the petitioner of the stock of W. S. Forbes & Co., Inc., which he sold in August, 1919, for $757,500. The petitioner therefore realized no taxable gain upon the sale of this stock and the Commissioner was in error in holding that he realized a profit of $277,388.02.
Judgment will be entered for the petitioner upon the issue raised on 10 days’ notice, u/nder Rule 50.